 In the Matter Of MATTISON MACHINE WORKSandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA(C. I. 0.)Case No. 13-R-2847.-Decided April 5, 1945Messrs. Alan C. MattisonandR. W. Mattison,of Rockford, Ill., forthe Company.Messrs. E. V. Rooseand H.A. Benson,of Rockford, Ill., for theUnion.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America (C. I. 0.), herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Mattison Machine Works, Rockford, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Benjamin B.Salvaty, Jr., Trial Examiner.Said hearing was held at Rockford,Illinois, on February 15,1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMattison Machine Works, an Illinois corporation, operates a plantlocated at Rockford, Illinois, where it is engaged in the manufactureof industrial machinery.During the calendar year 1944, the Com-61 N. L. R. B., No. 47.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany purchased raw materials consisting of castiron,steel, bronze,aluminum, and malleable iron valued at in excess of $50,000, of whichmore than 50 percent was shipped to the Company from points outsidethe State of Illinois.During the same period, the Company's salesexceeded $100,000, of which more than 50 percent was shipped to pointsoutside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about January 15, 1945, the Union requested recognition ofthe Company as the exclusive bargaining representative of the Com-pany's production and maintenance employees. The Company refusedand still refuses so to recognize the Union.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are generally agreed that the appropriate unit shouldcomprise all of the Company's production and maintenance employees,including receiving and shipping room employees, stockroom em-ployees, truck driver, janitors, inspectors, firemen, and leadmen, butexcluding office and clerical employees, cost department employees,the record clerk in the receiving room, engineering department em-ployees, timekeepers, stock control clerks, production control clerks,deputized guard, carpenter, the leadman on the foundry night shift,plant engineer, foremen, and all other supervisory employees.Theyare in disagreement, however, concerning the status of the employeediscussed below, whom the Union would include and the Companyexclude.1The Field Examiner reported that the Union submitted 120 cards,of which 101 weredated from July 1944,to January 1945, and 9 were undated ; and that there are approxi-mately 225 employees in the claimed appropriate unit.The Union submitted 38 additionalapplications at the hearing. MATTISON MACHINE WORKS345Charles Netherworks as a production employee in the core room.During the absence of the foreman, he assumes authority comparableto the leadmen, whom the parties have agreed to include.He does notpossess supervisory authority under the Board's customary definition.We shall include him.We find that all of the Company's -production and maintenanceemployees,2 including receiving and shipping room employees, stock-room employees, truck driver, janitors, inspectors, firemen, and lead-men,3 but excluding office and clerical employees,4 cost departmentemployees, the record clerk in the receiving room, engineering depart-ment employees, timekeepers, stock control clerks, production controlclerks, deputized guard, carpenter, the leadman on the foundry nightshift, plant engineer, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDitection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mattison MachineWorks, Rockford, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongIncluding Charles Nethery,discussed above.The parties agreed, and we find,that leadmen do not possess supervisory status withinour customary definition thereof* The parties agreed, and we find, that Shirley Nethery is excluded as falling within thisgeneral category. 346DECISIONSOF NATIONALLABOR RELATIONS BOARD _the employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Electrical Radio & Machine Workers of America,UEW-CIO, for the purposes of collective bargaining. 55The Union requested that it be designated on the ballot as set forth aboveThe requestis hereby granted.